Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 11, 13-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkle (WO 2018/222411A1).
Regarding claim 1, Winkle discloses: A system comprising: a plurality of containers (118, fig. 1; “The climate controlled product chamber 116 includes one or more chambers 118 having a volume configured to hold at least one product”: paragraph: 0021); a plurality of controllers (reads on temperature control mechanism 122, fig. 1), each of the controllers being associated with, and configured to control a parameter (for e.g., temperature of a chamber), a respective one of the plurality of containers; and an unmanned aerial vehicle (104, fig. 1)configured for wireless communication with the plurality of controllers (figs. 1-4; paragraphs: 0021-0022).
Regarding claim 9, Winkle discloses: A method of communication between a container and an unmanned aerial vehicle (fig. 1), the method comprising: flying the unmanned aerial vehicle to a location of the container (reads on product chamber; fig. 1); initiating wireless communication between the container and the unmanned aerial vehicle (“For example, the communication network 130 may comprise wired and/or wireless network”: paragraph: 0020); and exchanging data between the container and the unmanned aerial vehicle through the wireless communication, including sending control information from unmanned aerial vehicle to a controller on the container (for example temperature control information; figs. 1-4; paragraphs: 0021-0022).
Regarding claims 3-6, 11, 13-14, 17-18, Winkle further discloses: wherein the unmanned aerial vehicle is configured to read temperatures from the plurality of controllers associated with the respective plurality of containers (paragraph: 0021), wherein the unmanned aerial vehicle is controllable from a remote location including a device (reads on central control circuit 126, fig. 1; paragraph: 0024), wherein the unmanned aerial vehicle is configured to communicate data from the plurality of controllers to the device (reads on central control circuit 126, fig. 1; paragraph: 0024), a plurality of refrigerant circuits, each of the refrigerant circuits being associated with a respective one of the containers, each of the refrigerant circuits being controllable by the controller on the respective container, wherein the unmanned aerial vehicle is configured to monitor the health of the plurality of refrigerant circuits through communication with the plurality of controllers (“By one approach, the temperature control mechanism 122 may comprise a cold and/or hot plate device, an aerosol spray cooling device, evaporative cooling system, cryogenic cooling system, a vortex cooling device, and/or the like having capability to affect the temperature of the chamber 118”: paragraph: 0022), wherein the exchanging data is associated with a refrigeration unit of the container, wherein the exchanging data includes performing a health check of the refrigeration unit (paragraph: 0022), the method comprising: communicating data associated with the exchanging from the unmanned aerial vehicle to a platform (reads on central control circuit 126, fig. 1), the method comprising: controlling the unmanned aerial vehicle from a remote location distanced from the container (reads on central control circuit 126, fig. 1; paragraph: 0024 and fig. 9; paragraph: 0062-0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Morris (US 2018/0048987A1).
Winkle differs from claims in that although he discloses unmanned aerial vehicle (104, fig. 1) interacting with containers (reads on chambers 118, fig. 1) as shown in fig.1-2); he does not specifically disclose: wherein the unmanned aerial vehicle is configured to perform a firmware upgrade on the plurality of controllers.
However, Morris discloses: controller upgrading the firmware for plurality of devices (fig. 10, paragraph 0081).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkle’s system, in light of teachings of Morris, to provide for: wherein the unmanned aerial vehicle is configured to perform a firmware upgrade on the plurality of controllers in order to provide latest version of firmware to obtain desired functionality as taught by Morris.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Sham (US 2020/0126413A1).
Winkle differs from claim 7 in that although he discloses unmanned aerial vehicle and plurality of containers as shown in fig. 1, he does not specifically show unmanned aerial vehicle  with image capture device to take video.
However, Sham discloses unmanned aerial vehicle with image capture device to take video (paragraph: 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkle’s system, in light of teachings of Sham, to provide for: wherein the unmanned aerial vehicle includes an image capture unit configured to take at least one of photo and video of the plurality of containers in order to visually check state of the container to make sure there is no abnormality.

Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Volkart (US 2017/0177925A1)
Winkle differs from claims 8, 19 in that he although he discloses plurality of containers (118, fig. 1), he does not specifically disclose: microphone configured to conduct a noise check.
However, Volkart discloses: microphone to capture all noises (paragraph: 0062).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkle’s system, in light of teachings of Volkart, to provide for: wherein the unmanned aerial vehicle includes a microphone configured to conduct a noise check on the plurality of containers in order to check state of the containers to make sure there is no abnormality.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Chen et al. (WO 2017/105983A1).
Winkle differs from claim 15 in that it does not specifically disclose: wherein the exchanging data includes receiving return air and delivery air temperatures of the refrigeration unit.
However, Chen discloses: wherein the exchanging data includes receiving return air and delivery air temperatures of the refrigeration unit (paragraphs: 0002; 0040; 0042).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Winkle’s system to provide for: wherein the exchanging data includes receiving return air and delivery air temperatures of the refrigeration unit as this arrangement would facilitate to control and monitor refrigeration units functioning to maintain desired conditions as taught by Chen.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Byrne (US PAT: 10,764,763, filed 12-28-18).
Winkle differs from claim 16 in that he does not specifically disclose: the method comprising: before the initiating step, authenticating the container.
However, Byrne discloses: before the initiating step, authenticating the device (col. 6 lines 3-11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkle’s system to provide for: the method comprising: before the initiating step, authenticating the container as this arrangement would facilitate to reduce abuse of the system as taught by Byrne.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkle in view of Zarrabi (US 2021/0252949A1, filed 11-21-2018).
Winkle differs from claims 20-21 in that he does not specifically disclose: further comprising a refrigeration unit in each of the plurality of containers, wherein the plurality of containers are intermodal shipping containers, each of the plurality of containers includes an access opening for accessing the respective controller, and each of the plurality of controllers is configured to provide refrigeration or temperature control of the refrigeration unit for at least a portion of an interior of the respective container, wherein the control information includes refrigeration or temperature control of a refrigeration unit for at least a portion of an interior of the container, and the container is an intermodal shipping container.
However, Zarrabi discloses: further comprising a refrigeration unit in each of the plurality of containers, wherein the plurality of containers are intermodal shipping containers, each of the plurality of containers includes an access opening for accessing the respective controller, and each of the plurality of controllers is configured to provide refrigeration or temperature control of the refrigeration unit for at least a portion of an interior of the respective container, wherein the control information includes refrigeration or temperature control of a refrigeration unit for at least a portion of an interior of the container, and the container is an intermodal shipping container (fig. 1; paragraph: 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Winkle’s system to provide for:further comprising a refrigeration unit in each of the plurality of containers, wherein the plurality of containers are intermodal shipping containers, each of the plurality of containers includes an access opening for accessing the respective controller, and each of the plurality of controllers is configured to provide refrigeration or temperature control of the refrigeration unit for at least a portion of an interior of the respective container, wherein the control information includes refrigeration or temperature control of a refrigeration unit for at least a portion of an interior of the container, and the container is an intermodal shipping container as this arrangement would facilitate to control container refrigeration temperature to keep the perishable items from being spoiled as taught by Zarrabi.
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651